ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
Pyrotechnic Specialties, Inc.                   )      ASBCA Nos. 57890, 58335, 59103
                                                )
Under Contract No. W52PIJ-04-C-0098             )

APPEARANCES FOR THE APPELLANT:                         M. Devlin Cooper, Esq.
                                                       Kenneth E. Barton III, Esq.
                                                        Cooper, Barton & Cooper
                                                        Macon, GA

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       Robert B. Neill, Esq.
                                                        Trial Attorney

                   OPINION BY ADMINISTRATIVE JUDGE PAGE
                ON APPELLANT'S MOTION FOR RECONSIDERATION

       Appellant Pyrotechnic Specialties, Inc. (PSI, contractor or appellant), timely
moved for reconsideration of the Board's decision in Pyrotechnic Specialties, Inc.,
ASBCA Nos. 57890, 58335, 59103, 17-1 BCA ,i 36,696 1; the government (Army or
the government) opposes the motion. That decision upheld the government's
termination for default of the underlying contract, its rejection of Lot 3-3A, and the
government's entitlement to recovery. Familiarity with that decision, which addressed
entitlement only, is presumed. We deny the motion.

      1. Standard/or Deciding Motions/or Reconsideration

        We adhere to a familiar standard in evaluating these motions. Reconsideration
"is not the place to present arguments previously made and rejected. '[W]here litigants
have once battled for the Court's decision, they should neither be required, nor without
good reason permitted, to battle for it again."' Relyant, LLC, ASBCA No. 59809, 18-1
BCA ,i 37,146 at 180,840-41. These motions "do not afford litigants the opportunity to
take a 'second bite at the apple' or to advance arguments that properly should have been
presentedinanearlierproceeding.' Id. (quotingDixonv. Shinseki, 741 F.3d 1367, 1378
(Fed. Cir. 2014) (citations omitted); see also Avant Assessment, LLC, ASBCA
No. 58867, 15-1 BCA ,i 36,137 at 176,384. Having said that:

1
    Further references to the decision are to volume and page number, e.g., "17-1 at 178,700.''
               [I]f we have made mistakes in the findings of fact or
               conclusions of law, or by failing to consider an appropriate
               matter, reconsideration may be appropriate. See Robinson
               Quality Constructors, ASBCA No. 55784, 09-2 BCA
               ,i 34,171 at 168,911; L&C Europa Contracting Co.,
               ASBCA No. 52617, 04-2 BCA ,i 32,708. In short, ifwe
               have made a genuine oversight that affects the outcome of
               the appeal, we will remedy it.

Relyant, 18-1 BCA ,i 37,146 at 180,840-41.

   2. Background

       The facts of these appeals, which are lengthy and technical, involve PS I's
production (with varying degrees of success) of multiple lots of signal flares. Some
background is useful. Firm-fixed-price Contract No. W52PIJ-04-C-0098 with the
Army called for PSI to manufacture and provide "MK 124 Mod O Signal, Smoke and
Illumination" (MK 124, signal flare, device, or unit). The purpose of the device was to
produce a visible distress signal to allow military personnel to summon the attention of
reconnaissance aircraft. 17-1 at 178,661, findings 1, 2. The four stages of production
were called "Interfixes" 1, 2, 3, and 4; lots within each were serially identified as Lot
1-1, Lot 1-2, etc. 17-1 at 178,669.

        The MK 124 is a cylindrical canister about five inches long and 1. 7 inches in
diameter. Each end of the MK 124 is crimped to ensure stability. 17-1 at 178,663,
findings 10, 12, 14. Among contract requirements in the Technical Data Package is
Drawing 3139733, which identifies additional required characteristics of the MK 124.
Note 10 of the drawing provides in relevant part that "[ a]fter crimping, [both igniters]
shall not be damaged and shall be capable of withstanding a torque of 20 inch-pounds
min[imum] with [the outer container] without relative movement [commonly referred
to as 'no relative movement]." This note is preceded by the indicator "(Ml03)," which
"identifTies] it as a Major characteristic" that is important to the integrity of the signal.
17-1 at 178,668, finding 28. The contract was terminated for default after PSI
repeatedly had problems timely and successfully producing lots acceptable to the
government. 17-1 at 178,687-90, findings 168-77.

   3. PSI 's Arguments in Support of Its Motion for Reconsideration

        PSI asserts that "[c]ritically, there are three key reasons that the Board's decision
is in error and should be reconsidered." These are that the "testimony at the hearing does
not support the factual findings of the Board's Order"; the "Board ultimately and



                                             2
I
    improperly shifted the burden of proof to PSI"; and, the "Board should reconsider its
    decision and allow PSI to present the full evidence in its possession of the Government's
    bad faith." (Appellant's Brief in Support of its Motion for Reconsideration (app. br.) at
    2) Examples given by PSI in which hearing testimony allegedly does not support the
    decision concern the torque test; PSI's crimping problems; and trigger assembly
    separation defects. It also asserts that the CO mistakenly cited the number of flares from
    Lot 4-1 with excessive smoke times. (Id. at 2-8)

                  a. Appellant's Allegations Concerning the Torque Test

            The contract required PSI to demonstrate that there was "no relative movement"
    of the ends of the device as part of inspection. While the contract did not specify a
    particular means to verify this, appellant internally developed the torque test, which
    involved twisting canister ends using a torque wrench, as a measurement. The
    government then allowed this to be used in acceptance testing. See, e.g, 17-1 at
    178,674-79, findings 84-116. The protocol for PS I's rework of Lot 3-3 as Lot 3-3A
    included "100%torque [testing] oftheunits." 17-1 at 178,674, finding 84. Also at that
    time, the government had the contractor begin to draw a vertical line on the end of the
    canister to more easily detect whether there was movement when torqued. See 17-1 at
    178,679, findings 114-16.

            While the decision evaluated and rejected this argument (see, e.g., 17-1 at
    178,693-96), PSI maintains on reconsideration that the decision is based upon
    erroneous findings of fact concerning the torque test which led the Board to the wrong
    legal conclusion. With respect to finding 90, appellant contends that the government
    reviewed and approved this test prior to the rework of previously-rejected Lot 3-3.
    Next, it contends that findings 97 and 116 are inconsistent regarding whether the
    government had reservations about the efficacy of the torque test. Third, appellant
    asserts that the government's specifications are defective because PSI manufactured
    the MK 124s properly and thus its inability to pass inspection was the result of flawed
    testing. (See app. br. at 2-5, also app. post-hearing br. at 9-12)

                     1. Finding 90

           Finding 90 reads in relevant part: "However, there is no evidence that the torque
    test was reviewed or approved by the government at any time prior to Lot 3-3' s rework.
    The record does not include a proposed or approved quality management plan or
    [Acceptance Inspection Equipment] AIE submission, and no government witness could
    remember the torque test being submitted for approval." 17-1 at 178,675 (emphasis
    added, footnote omitted). Appellant maintains that "this conclusion is directly in
    contradiction to the evidence presented at trial," as testimony from CO Pierce shows




                                               3
that he "eventually acknowledged" that "the Relative Movement Torque Test was
approved as the AIE submission" (app. br. at 2-4 (citing tr. 4/113-14)).

        When his testimony is read in full, CO Pierce responded "I don't recall" when
asked whether the contractor had "an approved AIE plan for this contract'' (tr. 4/113).
Although he answered affirmatively to another question regarding whether PSI had
been "conducting torque testing in accordance with a plan from [the] Rock Island
[District]" (tr. 4/113-14), this falls short of establishing that the torque test was made
part of the AIE or that this occurred prior to the reworking of Lot 3-3 as Lot 3-3A.
CO Pierce further testified that this reference to the Rock Island plan pertained to the
"[b]eginning of [Lot] four" (tr. 4/114), which took place after the rework of Lot 3-3.
See 17-1 at 178,674-87, findings 81-167.

        PSI also attempts to buttress its allegation that the torque test "was the approved
testing procedure" with testimony from Mr. Cowart, one of the government's quality
assurance representatives. As noted in finding 116, Mr. Cowart "testified that the
government did not have a problem with the PSI torque test to assess the crimping
process until the trigger assemblies started separating (tr. 4/10)." (App. br. at 2-4) We
do not agree that Mr. Cowart's testimony supports appellant's contention.

        The testimonies from CO Pierce and Mr. Cowart are inadequate to establish
that the torque test was part of the AIE, especially prior to the rework of Lot 3-3. See,
e.g., 17-1 at 178,675, finding 92 ("The first time a torque test was performed during a
LAT was during the modified LAT for Lot 3-3A."), and finding 89 ("The torque test
was not one of the tests required by Specification 13697N" but was developed ·'by PSI
as part of its own quality inspections."). Finding 84 acknowledged that PSI was
allowed to use the torque test in evaluating the reworking of Lot 3-3 and in later lots.
See, e.g., 17-1 at 178,674-75, findings 84-90. While the government told PSI "to
update its AIE after the torque test procedure was revised during Interfix 4," appellant
cites nothing else in the record to support that it did so prior to Lot 3-3 or that the
torque test was made part of the AIE. 17-1 at 178,707 n.17.

                  2. Findings 97 and 116

        PSI next asserts that findings 97 and 116 of the decision are "internally ... inconsistent"
regarding whether the government had concerns over the contractor's use of the torque
test to assess whether there was relative movement at the canister's ends (app. br. at 4).
Finding 97 notes Mr. Bowen's testimony that the government was concerned over whether
"PS l's torque test would be able to show a gross failure of the contract requirement that
there be no 'relative movement' between the trigger assembly and the outer container"
because "there was no datum collected to verify the absence of movement." 17-1 at
178,676-77, finding 97. In finding 116, and as discussed above, Mr. Cowart's testimony



                                             4
at transcript 4/10 is consistent with the government's allowing PSI to use the torque test
until trigger assemblies began falling off during testing of Lot 3-3A. 17-1 at 178,679,
finding 116.

        If it is appellant's point that findings 97 and 116 are in conflict and this error
warrants reconsideration, we disagree. These relate to different stages of production,
and reflect the government's increasing concerns over PSI's inability to consistently
make MK 124s in accordance with the contract. The government allowed PSI to use
the torque test until trigger separation failures brought into question the effectiveness
of this test to detect relative movement. Once more, the testimony appellant relies
upon from CO Pierce and Mr. Cowart is unpersuasive; these witnesses simply did not
go so far as PSI would have us find. As noted in finding 89, the decision
acknowledges that the torque test previously had been used internally by PSI and that
Mr. Cowart was aware of this, but appellant furnishes no proof that the test was made
part of the contract or AIE prior to Lot 3-3A, or that passing it guaranteed a unit's
acceptance. 17-1 at 178,675, finding 89, see also findings 90-92.

              b. Appellant's Allegations of Factual Error in the Contracting Officer's
                  Final Decision (COFD)

       PSI asserts that finding 176, which "quotes from the CO's final determination
of 26 September 2011, terminating the contract for default," is in error. Appellant
observes that the COFD states that "'While it is true that Lot 1 was accepted on
deviation for ONE long display time on the smoke end of the signal, that was the
extent of the quality problems in that Lot."' According to PSI, the "CO was incorrect"
as "Lot 1 was accepted on deviation with 7 long display times, as admitted by PSI.
That is in the record, and why a contractor would admit to more unacceptable display
times than necessary remains unanswered by the Government." (App. br. at 4-5)

        PSI is correct that there were seven signals in Lot 1 that exhibited this flaw
(app. br. at 4-5), as acknowledged elsewhere in the decision. See 17-1 at 178,684,
finding 146. If PSI' s argument regarding finding 176 is that the Board erred, then it
has not proven its case as the record shows that the Board correctly quoted the COFD,
even if the CO should have indicated that there were seven long smoke times and not
just one. Compare 17-1 at 178,684 and 178,689-90, findings 146 ~nd 176. This minor
mistake by the CO does not form a basis for reconsideration or a need to revise the
decision, particularly in light of the serious shortcomings on the part of PSI that
justified default termination.




                                             5
              c. Appellant's Allegations Concerning Crimping

         PSI criticizes two statements by the Board that deal with crimping the canisters.
First, it quotes from the decision that "·appellant has failed to carry its burden of
proving that its crimps were proper and were not the cause of the failure''" (app. br.
at 5 (citing 17-1 at 178,695)). Appellant asserts that "the critical defect with Lot 3-3
was poor crimping, allowing the igniter to separate from the canister and shoot
downrange in one instance. As a result, the entire lot was re-crimped, and Lot 3-3A
was then audited very closely by the Government, which watched over all of the re-
crimping and gave permission for that re-crimping." (App. br. at 5)

        Although not clearly articulated by PSI, we understand it to assert that
government monitoring of the re-crimping process is proof that the crimping was done
properly or perhaps that the government somehow became responsible for the work.
Regrettably for PSI's purposes, it does not furnish a cite to the record for the
proposition that the government closely "audited" the re-crimping of Lot 3-3. Nor
does it prove that the re-crimping was properly done, or that any government oversight
relieves appellant of its burden of proof to show the default was improper.

        The second statement that PSI takes exception to relates to the contract's "no
relative movement" requirement. It quotes from the decision: "[ n]o evidence was
presented about the efficacy of the torque test to prove proper crimps for both
purposes, and the record raises serious questions about the torque test's ability to
demonstrate that a MK 124 is crimped sufficiently to hermetically seal the signal."
(App. br. at 5 (quoting 17-1 at 178,695))

        According to PSI, the decision errs because "after Lot 3-3A, DC[M]A
introduced the Vertical Line Test. Until then, the Torque Test was the approved check
for Relative Movement, as acknowledged by [CO] Pierce in the testimony .... In fact,
he explains the development of that process perfectly." PSI also alleges that: "There
was never a dispute as to how to test for Relative Movement, and Torque Testing was
approved by [the] AIE. So, if the test was not working properly and it was annotated
on the plan sheet as testified to by Mr. Pierce, then, in fact, PSI proved that there were,
in fact, defective specifications provided for the MK 124 by the Government." (App.
br. at 5) As we understand PSI, its argument is predicated on the torque test having
been made part of the AIE; this is rejected in section 3.a above. It is unclear how
appellant urges this quote to evidence factual error on the part of the Board, nor does
PSI adequately explain how the added use of a "vertical" or "reference" line proves its
point. In the decision, the Board held that PSI failed to prove the specifications were
defective. See 17-1 at 178,693-98.




                                             6
              d. Trigger Assembly Separation Defect

       PS I's ''final example of the Board's incorrect factual conclusions leading to
improper legal conclusions occurs [at 17-1 at 178,705] in the Board's discussion of
Separation Defects, which underlaid [sic] the Board's discussion of PSI's claims for an
equitable adjustment for Lot 3-3A." It singles out the following portion of the decision:

              The LAT reports for Lots 2-1 and 2-2 recorded igniter
              assembly separations. In both instances, the reports stated
              the "[i]gniter assemblies separated from the can, post
              function." (Findings 63, 64) The summary LAT report for
              Lot 3-2 did not mention a trigger assembly separation.
              However, the individual test data sheets included notations
              stating that "housing fell off," which indicates a trigger
              assembly separation. There is no indication about the
              timing of the separation. (Finding 77)

(App. br. at 5-8 (citing 17-1 at 178,672-74), see also 17-1 at 178,705, § D.1, Separation
Defects)

       Appellant maintains that the Board erred by not acknowledging that the
government was aware of post-functioning separations in Lot 3-3A and beforehand.
PSI maintains that the government "certainly kne·w of and allowed rescreening efforts
throughout Interfix 1" (app. br. at 8). According to PSI, the Board mistakenly
concluded that this information did not establish when the separations occurred. It
maintains that the government was aware of one separation that occurred during
functioning and another that occurred post-function in Lot 3-2. Appellant asserts that
for Lot 3-2, as well as Lots 2-1 and 2-2, "There was substantial evidence at the trial
establishing that the separations occurred both during and post-function, and the
documentary evidence collected contemporaneously by PSI and by the Government's
inspectors confirmed this." (Id. at 6)

       The timing of the separations is critical, as rejection is warranted for violating
the requirement that "[ d]uring function igniter shall not separate from the outer
container." 17-1 at 178,664, finding 16. The decision had determined that PSI "failed
to prove that prior to Lot 3-3A, the government knowingly failed to object to trigger
assembly separations like the one witnessed during Lot 3-3A." 17-1 at 178,705.

      Two things stand out in reviewing appellant's argument. First, several
paragraphs on pages 7 and 8 of PSI' s brief in support of its motion are the same
language found in appellant's initial post-hearing brief at pages 30 and 31. The Board



                                            7
fully considered those assertions and related argument in the decision, and PSI
furnished no new evidence or other reason to compel reconsideration. Second, the
transcript relied upon by PSI's motion does not support its contention that the
government allowed rescreening as early as Interfix 1. When Mr. Bowen was asked
whether the government agreed previously to ··rescreen any other lot than that lot, Lot
3-2 for leakers," he responded that "[w]e discussed that option in [Lotl 1-10; but I
don't know as it was ever officially submitted for that" (tr. 3/157). Similarly,
testimony from Mr. Goodrich, an engineering team leader for PSI (tr. 2/154), spoke
generally about retesting lots that failed the leak test (tr. 2/157), but did not establish
this as a regular practice approved by the government.

       The testimonies of Mr. Bowen and Mr. Goodrich fall short of convincing us to
reconsider. There is insufficient proof that the parties entered into a wider agreement
that PSI would be permitted to rescreen lots any time there was a sealing test failure.
Although the government permitted appellant to do so in Lot 3-2, there was a
bargained-for exchange resulting in the government's obtaining additional units.
There was also insufficient proof of the timing of the separations, and that the
government knew these had occurred during functioning. Further, the "government
had the discretion to determine that the benefit of additional units was not worth the
time of the government employees to witness the screening." 17-1 at 178,705.

       PSI's argument fails. The decision found that appellant failed to prove that the
government was aware of alleged post-functioning separations or that it failed to
object to these prior to Lot 3-3A. See 17-1 at 178,705-06. The evidence relied upon
here by appellant was fully considered and weighed in making the decision; PSI
simply disagrees with the conclusion reached by the Board.

   4. PSJ's Allegations Regarding the Shifting Burden of Proof

        In addition to the alleged factual errors discussed above, PSI contends that the
Board improperly shifted the burden of proof to appellant. It cites the transcript at the
outset of the hearing, in which Judge Page explained that the "government bears the
burden of proof in showing that [the] termination was appropriately done [and that
appellant has] the right to rebut the government's assertions regarding the propriety of
the termination." Both Mr. Karlson (a corporate officer representing PSI) and
government counsel assured the Board that they had no questions regarding these
relative burdens of proof. (App. br. at 8-9 (citing tr. 1/14)) However, appellant now
complains that "throughout the Opinion by Administrative Judge Page, the Board
improperly shifts the burden of proof to PSI" (id. at 9).

      The decision sets forth the standard of review, which recognizes that a
termination for default is a "drastic sanction that should be imposed only for 'good



                                             8
grounds and on solid evidence."' 17-1 at 178,692 (quoting JD. Hedin Construction
Co. v. United States, 408 F.2d 424, 431 (Ct. Cl. 1969)). While "[t]he government
bears the burden of proving the propriety of the default termination," once "the
government satisfies its burden of proving that the termination for default was
justified, then appellant must prove that its default was excusable, caused by the
government's material breach, or that the CO's termination decision was arbitrary,
capricious or an abuse of discretion." Id. (citing Lisbon Contractors, Inc. v. United
States, 828 F.2d 759, 765 (Fed. Cir. 1987); and US. Coating Specialties & Supplies,
LLC, ASBCA No. 58245, 15-1 BCA ,I 35,957 at 175,707); see also United Healthcare
Partners, Inc., ASBCA No. 58123, 16-1 BCA ,I 36,374 at 177,312; Lan-Cay, Inc.,
ASBCA No. 56140, 12-1 BCA ,-J 34,935 at 171,761.

       As detailed in the decision's findings, the government established a prima facie
basis for terminating the contract for default due to the contractor's failure to timely
and acceptably perform. The CO properly adhered to regulation and policy in
effectuating the termination. See, e.g., 17-1 at 178,687-90, findings 168-177, at
178,692-700, § I, discussion. Under our precedent, once a prima facie case of the
propriety of the default was established by the government, PSI then became
responsible for proving that the termination for default was wrongful and should be
converted to a termination for the convenience of the government. See, e.g., 17-1 at
178,692 and cases cited therein. PSI's argument that reconsideration is appropriate
because the Board improperly shifted the burden of proof is unconvincing, as it failed
to adequately rebut the government's evidence of the contractor's default.

   5. Appellant's Allegations Regarding Bad Faith and Various Evidentiary Rulings

       Before trial, PSI did not articulate bad faith as a legal theory underlying its right to
recover. PSI attempted at the hearing to examine witnesses regarding alleged
government bad faith, but had mixed results in having that testimony admitted. After the
government objected to PSI including this argument in its initial post-hearing brief (see
1st app. br. at 62-75), the parties were ordered to brief the issue of jurisdiction. The
Board found jurisdiction, but held that appellant failed to prove that the government acted
in bad faith. 17-1 at 178,700-02.

        In seeking reconsideration, PSI asserts: "Now that the Board has determined
that evidence of the Government's bad faith in dealing with PSI is relevant and
admissible, the Board should reopen the record in the matter to allow PSI to present all
of the relevant evidence in its possession of the government's bad faith" (app. hr. at 9).
After noting that government counsel "objected continuously and consistently to the
presentation of any evidence by PSI as to the Government's bad faith," appellant said
that "Judge Page, correctly, allowed PSI to tender some evidence of the Government's
bad faith (but not all of the evidence that PSI was prepared to present)" (id.).



                                             9
        The contractor makes four main contentions in support of its position. These are
that "the rulings from the Board as to the admissibility of the evidence are inconsistent,
and sometimes wrong"; "the nature of the rulings shifts throughout the trial, allowing
more and more of the evidence in, at least for its probative value, but no effort is made
to correct the prior rulings excluding some of the same evidence"; "the Government's
long speaking objections often indicated to witnesses exactly how they should respond
to the questions from PSI"; and, "the sometimes-confusing colloquies and rulings
prevented the Board from truly understanding the interplay of the several contracts being
overseen by the same Government officials and the bias and bad faith than ran rampant
throughout the administration of all of those contracts." (App. br. at 16-17)

        PSI fails to cite a Board rule, Federal Rule of Evidence (FED. R. EVID.), or other
authority that the Board has violated, 2 nor does it adequately explain for each example how
the Board erred. The contested questioning was not rejected because it dealt with bad faith
per se, but because PSI failed to lay a proper foundation; demonstrate the relevance of the
attempted examination; or establish that it was not eliciting unacceptable hearsay from a
nondeclarant (see, e.g., examples cited by PSI at tr. 1/45-48, 72-74, 95-96). Appellant was
allowed to proceed after laying at least a minimal foundation and the testimony was
accepted for its probative value (see, e.g., further examples at tr. 1/73-74, 98-99) and after
narrowing the scope of cross-examination to matters raised during direct questioning
(tr. 4/131-34 ). We have fully considered the examples urged by appellant as erroneous or
inconsistent evidentiary rulings, and find that these do not warrant re-opening the hearing.


2   See, e.g., ASBCA Rule 10 HEARINGS, ,-f (c) NATURE OF HEARINGS; FED. R. EVID.
          104(b) RELEVANCE THAT DEPENDS ON A FACT; FED. R. EVID. 401 TEST FOR
         RELEVANT EVIDENCE; FED. R. EVID. 602 NEED FOR PERSONAL KNOWLEDGE;
         FED. R. EVID. 80l(c) HEARSAY; FED. R. EVID. 80l(d) STATEMENTS THAT ARE
         NOT HEARSAY; and FED. R. EVID. 802 THE RULE AGAINST HEARSAY. The
         Board is not bound by the Federal Rules, but looks to these for guidance. See
         ASBCA Rule IO(c); Laguna Constr. Co., ASBCA No. 58324, 14-1 BCA
         ,i 35,748 at 174,947-80. In addition to appropriate evidence admissible under the
         Federal Rules, "the Board will consider evidence admissible in the sound
         discretion of the presiding judge." KBJ, Inc., ASBCA No. 58512, 16-1 BCA
         ,i 36,289 at 176,983. At its discretion, the Board may accept evidence for its
         probative value. The ultimate weight afforded such evidence may be influenced
         by such factors as the reliability and credibility of the witness. That analysis
         need not be articulated on the transcript or in the decision, as "to do so would
         result in in interminable and unreadable decisions" and transcripts. Northrop
         Grumman Corp., ASBCA No. 52178 et al., 05-2 BCA ,i 32,992 at 163,523-24.




                                            10
                                     CONCLUSION

        PSI largely seeks reconsideration by attempting to re-litigate assertions and
 arguments that were rejected in the Board's decision. It also raises presumably
 inconsistent or erroneous evidentiary rulings on the part of the Board in an attempt to
 reopen the hearing, without sufficiently articulating a basis for reconsideration. We
 have considered all evidence and assertions in support of PSI's motion. Adhering to
 the guidance set forth in Relyant, 18-1 BCA, 37,146 at 180,841 (and related opinions)
 and for the reasons stated herein, we deny PSI' s motion.

        Dated: April 10, 2019



                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

  I concur                                         I concur

    tt\ --·--·-·- -
--:t;'CHARDSHACKLEFORD
  Administrative Judge
  Acting Chairman
                                                   Oa-N---
                                                   Administrative Judge
                                                   Vice Chairman
  Armed Services Board                             Armed Services Board
  of Contract Appeals                              of Contract Appeals


        I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
 Services Board of Contract Appeals in ASBCA Nos. 57890, 58335, 59103, Appeals of
 Pyrotechnic Specialties, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREYD. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                            11